 Case 4:18-cr-00017-JPJ Document 118 Filed 06/03/21 Page 1 of 2 Pageid#: 437



                                                                         JUN 03 2021
                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         DANVILLE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )     Case No. 4:18CR00017
                                                )
v.                                              )             OPINION
                                                )
TYRONE YOUNG,                                   )     By: James P. Jones
                                                )     United States District Judge
                  Defendant.                    )

      Tyrone Young, Defendant Pro Se.

      The defendant, Tyrone Young, previously filed a Motion to Vacate, Set Aside,

or Correct Sentence, pursuant to 28 U.S.C. § 2255, which I denied as untimely. §

2255 Mot., ECF No. 87; Op., ECF No. 109; Order, Mar. 16, 2021, ECF No. 110.

Young has now filed a Motion for Leave to Add Additional Ineffective Assistance

of Counsel Claims. ECF No. 114. I will treat this motion as a second § 2255 motion

and will summarily dismiss it as successive.1

      This court may consider a defendant’s second or successive § 2255 motion

only upon specific certification from the United States Court of Appeals for the

Fourth Circuit that the claims in the motion meet certain criteria. 28 U.S.C.

§ 2255(h). Because Young offers no indication that he has obtained certification


      1
          Under Rule 4 of the Rules Governing § 2255 Proceedings, the court may
summarily dismiss a § 2255 motion where it is clear from the motion and the record of
prior proceedings that the defendant is not entitled to relief.
 Case 4:18-cr-00017-JPJ Document 118 Filed 06/03/21 Page 2 of 2 Pageid#: 438




from the court of appeals to pursue his current motion as a second or successive

§ 2255 motion, I must dismiss the motion without prejudice as successive.

      A separate Final Order will be entered herewith.


                                             DATED: June 3, 2021

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                       -2-
